Per Curiam.

This judgment must be reversed. The presence of the defendants’ name on the wagon that caused the injury to the plaintiffs was prima facie evidence that it was owned by the defendants and was in their service, at the time of the accident.
*746The evidence shows that the accident happened through the negligence of the defendants and without any negligence on the part of the plaintiffs.
Present: Trttax, P. J., Scott and Dugro, JJ.
Judgment reversed, and new trial ordered, with costs to appellants to abide event.